Name: Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000)
 Type: Decision
 Subject Matter: health;  cooperation policy;  politics and public safety;  management;  documentation
 Date Published: 1996-04-16

 Avis juridique important|31996D0646Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) Official Journal L 095 , 16/04/1996 P. 0009 - 0015DECISION No 646/96/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4) in the light of the joint text approved on 31 January 1996 by the Conciliation Committee,(1) Whereas, at its meetings in Milan in June 1985 and in Luxembourg in December 1985, the European Council underlined the advantages of launching a European programme against cancer;(2) Whereas the Council and the Representatives of the Governments of the Member States meeting within the Council adopted on 7 July 1986 a Resolution on a programme of action of the European Communities against cancer (5) and on 17 May 1990 Decision 90/238/Euratom, ECSC, EEC adopting a 1990 to 1994 action plan in the context of the 'Europe against Cancer` programme (6);(3) Whereas in its resolution of 19 November 1993 on public health policy after Maastricht (7) the European Parliament asked that activities against cancer be intensified;(4) Whereas in its Resolution of 13 December 1993 (8) the Council invited the Commission to submit in due course a draft third action plan, taking into account the Council Resolution of 27 May 1993 on future action in the field of public health as well as the objectives and improvements set out in the Annex to that Resolution (9);(5) Whereas the Council, in its Resolution of 2 June 1994 (10), in response to the Commission communication of 24 November 1993 on the framework for action in the field of public health, included cancer among the priority areas for action for which the Commission was invited to bring forward proposals for action;(6) Whereas, by reason of its scale and effects, Community action in support of cancer prevention enables the desired objectives to be attained more effectively;(7) Whereas policies and programmes formulated and implemented at Community level should be compatible with the targets and objectives of Community action on cancer prevention; whereas, in particular, implementation of actions under the Community's biomedical and health research programme should be closely coordinated with the implementation of Community actions on cancer prevention;(8) Whereas cooperation with the competent international organizations and with non-member countries should be strengthened;(9) Whereas cancer is a major disease associated with lifestyles; whereas the risk factors inherent in them need to be reduced, especially tobacco consumption, which will also have an effect on combating other diseases, in particular cardiovascular diseases;(10) Whereas, by ensuring wider dissemination of knowledge of the causes of cancer and of its prevention, by ensuring improved comparability and dissemination of information on these subjects, and by developing complementary actions especially in health education, this plan will contribute to the achievement of the Community objectives set out in Article 129 of the Treaty;(11) Whereas measures must be adopted to combat promotion in the media of habits which may lead to cancer, such as poor dietary habits and smoking;(12) Whereas it is important that the Commission ensures implementation of this plan in close cooperation with the Member States; whereas, to that end, provision should be made for a procedure to ensure that Member States are fully involved in implementing the plan;(13) Whereas a modus vivendi between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 189b of the Treaty was concluded on 20 December 1994;(14) Whereas moreover, in order to have available to it all the necessary scientific information, the Commission cooperates with a high-level committee of scientific experts appointed by the Member States;(15) Whereas, from an operational point of view, the investment made under the preceding action plans in terms of both the European pilot networks and the mobilization of all those involved in combating cancer should be safeguarded and developed;(16) Whereas this plan must take account of past and current measures implemented in the Member States either by the competent authorities or by other parties involved in health policy;(17) Whereas, however, possible duplication of effort should be avoided by the promotion of exchanges of experience and by the joint development of basic information modules for the general public, for health education and for training members of the health-care professions, which may be targeted on specific groups, including children;(18) Whereas a Community strategy to contribute to combating cancer includes all aspects of primary, secondary and tertiary prevention, including exchange of experience on quality control in early detection of the disease and prevention of its development, and taking into account psycho-social aspects, with particular emphasis on the quality of life;(19) Whereas, in order to increase the value and impact of this plan, a continuous assessment of the measures undertaken should be carried out, with particular regard to their effectiveness and the achievement of objectives at both national and Community level and, where appropriate, the necessary adjustments should be made;(20) Whereas the objectives of this plan and the actions undertaken to implement it form part of the health protection requirements referred to in the third subparagraph of Article 129 (1) of the Treaty and as such form a constituent part of the Community's other policies, such as those on the environment, the protection of workers, consumer protection, nutrition, agriculture and the internal market;(21) Whereas this Decision lays down, for the entire duration of the action plan, a financial framework constituting the principal point of reference, within the meaning of point 1 of the Declaration by the European Parliament, the Council and Commission of 6 March 1995, for the budgetary authority during the annual budgetary procedure;(22) Whereas this plan should run for five years in order to allow sufficient time for actions to be implemented to achieve the objectives set,HAVE DECIDED AS FOLLOWS:Article 1Establishment of the plan 1. A Community plan of action against cancer entitled 'Europe against Cancer`, hereinafter referred to as 'this plan`, shall be adopted for the period 1 January 1996 to 31 December 2000 within the framework for action in the field of public health.2. The objective of this plan shall be to contribute towards ensuring a high level of health protection and shall comprise actions aimed at:- preventing premature deaths due to cancer,- reducing mortality and morbidity due to cancer,- promoting the quality of life by improving the general health situation,- promoting the general well-being of the population, particularly by minimizing the economic and social consequences of cancer.3. The actions to be implemented under this plan and their specific objectives are set out in the Annex under the following headings:A. Data collection and researchB. Information and health educationC. Early detection and screeningD. Training and quality control and guarantees.4. The actions to be undertaken shall include in particular:- the establishment of common objectives,- the standardization and collection of comparable and compatible data on health, including the development and strengthening of the European network of cancer registers,- programmes for exchange of experience and of health professionals and for the dissemination of the most effective practices,- the creation of information networks,- European-scale studies and dissemination of the results, including support for epidemiological studies focused on prevention,- implementation of pilot programmes and pilot projects,- compilation of reports, especially to monitor the measures taken,- early detection and screening,- exchanges of experience on quality control of the early detection of the disease and the prevention of its development, including palliative methods, and contributions for selecting priorities in cancer research and transfer of results of basic research into clinical trials.Article 2Implementation 1. The Commission shall ensure the implementation, in close cooperation with the Member States, of the actions set out in the Annex, in accordance with the procedure laid down in Article 5.2. The Commission shall cooperate with the institutions and organizations which are active in combating cancer.Article 3Budget 1. The financial framework for implementation of this plan for the period referred to in Article 1 shall be set at ECU 64 million.2. The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.Article 4Consistency and complementarity The Commission shall ensure that there is consistency and complementarity between actions to be implemented under this plan and the other relevant Community programmes and initiatives, including the biomedical and health research programme under the Community's framework programme for research and the programmes introducing an integrated information network (information technology in areas of general interest).Article 5Committee 1. The Commission shall be assisted by a Committee consisting of two members designated by each Member State and chaired by a representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken concerning:(a) the Committee's rules of procedure;(b) an annual work programme indicating the priorities for action;(c) the simplification and improvement of this plan's basic administrative procedures, which shall be duly published;(d) the arrangements, criteria and procedures for selecting and financing projects under this plan, including those involving cooperation with international organizations competent in the field of public health and participation of the countries referred to in Article 6 (2);(e) the evaluation procedure;(f) the arrangements for dissemination and transfer of results;(g) the arrangements for cooperating with the institutions and organizations referred to in Article 2 (2).The Committee shall deliver its opinion on the draft measures referred to above within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event:- the Commission shall defer application of the measures which it has decided upon for a period of two months from the date of such communication,- the Council, acting by a qualified majority, may take a different decision within the time limit laid down in the previous subparagraph.3. In addition, the Commission may consult the Committee on any other matter concerning the implementation of this plan.The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its opinion recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account.4. The representative of the Commission shall keep the Committee regularly informed about:- financial assistance granted under this plan (amounts, duration, breakdown, beneficiaries),- Commission proposals or Community initiatives and the implementation of programmes in other areas which are of direct relevance to achievement of the objectives of this plan, with a view to ensuring the consistency and complementarity referred to in Article 4.Article 6International cooperation 1. In the course of implementing this plan, cooperation with non-member countries and with international organizations competent in the field of public health, in particular the World Health Organization and the International Agency for Research on Cancer, will be encouraged and implemented in accordance with the procedure laid down in Article 5.2. This plan shall be open to participation by the associated countries of Central and Eastern Europe (Accee), in accordance with the conditions laid down in Additional Protocols to the Association Agreements relating to participation in Community programmes, to be concluded with those countries. This plan shall be open to participation by Cyprus and Malta on the basis of additional appropriations in accordance with the same rules as those applied to the EFTA countries, in accordance with procedures to be agreed with those countries.Article 7Monitoring and evaluation 1. The Commission, taking into account the reports drawn up by the Member States and with the participation, where necessary, of independent experts, shall ensure that an evaluation is made of the actions undertaken.2. The Commission shall submit to the European Parliament and the Council an interim report halfway through the programme and a final report on completion thereof. The reports shall highlight, in particular, the complementarity between this plan and the other actions mentioned in Article 4. The Commission shall incorporate into these reports the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions.Done at Brussels, 29 March 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentT. TREU(1) OJ No C 139, 21. 5. 1994, p. 12, and OJ No C 143, 9. 6. 1995, p. 16.(2) OJ No C 393, 31. 12. 1994, p. 8.(3) OJ No C 210, 14. 8. 1995, p. 55.(4) Opinion of the European Parliament of 1 March 1995 (OJ No C 68, 20. 3. 1995, p. 17), Council common position of 2 June 1995 (OJ No C 216, 21. 8. 1995, p. 1) and Decision of the European Parliament of 25 October 1995 (OJ No C 308, 20. 11. 1995). Decision of the European Parliament of 15 February 1996 (OJ No C 65, 4. 3. 1996) and Council Decision of 16 February 1996.(5) OJ No C 184, 23. 7. 1986, p. 19.(6) OJ No L 137, 30. 5. 1990, p. 31.(7) OJ No C 329, 6. 12. 1993, p. 375.(8) OJ No C 15, 18. 1. 1994, p. 1.(9) OJ No C 174, 25. 6. 1993, p. 1.(10) OJ No C 165, 17. 6. 1994, p. 1.ANNEX SPECIFIC OBJECTIVES AND ACTIONS A. DATA COLLECTION AND RESEARCH Objective To extend and improve knowledge of the causes, prevention and treatment of cancer and to facilitate the collection of reliable and comparable data on the incidence of cancer, including data on paediatric oncology, in particular to identify trends and to devise European-scale epidemiological studies.Actions 1. Support for exchanges of information and experience relating to the collection and dissemination of reliable and comparable data for cancer registers (prevalence, incidence, mortality, survival rates and age groups). Development and strengthening of a European network in cooperation with the International Agency for Research on Cancer (IARC).2. Support for the carrying out of epidemiological studies at European level and for the dissemination of their conclusions with regard to the identification of carcinogens (physical, chemical and biological), with special attention to environmental factors and related conditions at work, the risks arising from exposure to them (types of exposure and population subgroups affected), methods of prevention and the introduction of programmes for objectively assessing survival rates on the basis of specific criteria (age, sex, position of the tumour, stage of development, histological type, etc.) and for assessing sources of disparities in those rates. On the basis of these conclusions, support for the drawing up and dissemination of recommendations. Cohort studies on cancer, diet and health (EPIC network), support for epidemiological studies based on research into nutrition as a potential preventive factor (identification of protective agents, modification of specific dietary factors) and, where appropriate, preventive chemical agents.3. Contribution to the selection of priorities for cancer research to be carried out under the Community's framework programmes for research, and specifically the biomedical and health research programme, which includes basic and clinical cancer research, and promotion of research methods aimed at early, accurate and reliable diagnosis by means of laboratory diagnosis techniques, in particular based on immunology and genetics. Support for the establishment of an inventory of European basic and clinical cancer research measures; help with the transfer to clinical trials of the results of basic research; setting up and/or development of information exchange networks for clinical trials in progress, and help with the launching of multiple-centre and multinational clinical testing in order to speed up the assessment of new methods of care.B. INFORMATION AND HEALTH EDUCATION Objectives - To help to improve knowledge of cancer risks and cancer prevention among European citizens and encourage them to adopt healthy lifestyles;- to promote and assess policies and measures related to cancer causes and risks.Actions 4. Establishment of an annual 'Europe against Cancer` week.5. Improving the dissemination and effectiveness of cancer prevention messages, in particular the recommendations of the European Code against Cancer, by supporting targeted measures (for teachers, general practitioners, etc.) and pilot projects, studies and analyses of health promotion techniques and assessments of action in this field.6. Supporting and extending pilot action networks for providing information and exchanges with regard to cancer prevention, taking into account the recommendations of the European Code against Cancer, in order to contribute to the highlighting and dissemination of best practice.7. Promoting information and awareness-raising campaigns for specific population groups on health promotion and cancer prevention, particularly in public places and at work.8. Encouraging projects with a European dimension relating to the prevention of tobacco consumption; assessment of the implementation of recommendations on tobacco consumption in public places, particularly on public transport and in education establishments. Promotion of strategies aimed at protecting the most vulnerable groups, in particular pregnant women and children, from the risk of passive smoking. Assessment of the effect of measures taken in the Member States to reduce tobacco consumption, for example the banning or control of direct or indirect advertising, taxation measures and the exclusion of tobacco from the price index, and dissemination of knowledge acquired from the assessment process. Support and assessment of pilot measures for preventing tobacco consumption as part of the exchange networks between Member States, for example networks of no-smoking towns, no-smoking hospitals and youth clubs in cooperation with healthcare workers and teachers.9. Selection at European level and dissemination of the best methods of overcoming addiction to smoking, and evaluation of their impact as part of pilot measures to implement these methods in liaison with opinion formers and healthcare workers in the Member States. Launching, among the pilot projects in the media, of a project to combat passive smoking. Continuing classification of dangerous substances and preparations with the aim of improving packaging and labelling.10. Contributing to the formulation and implementation of integrated health education programmes in different life contexts, with cancer prevention given a particularly important role. Definition and implementation of supplementary cancer prevention projects for specific groups in different contexts (town planners, environmental specialists, architects, radiologists).Evaluation, in the context of pilot Community networks, of health education initiatives, with priority being given to making individuals more aware of their responsibility for their own health, to discouraging smoking and excessive alcohol consumption, to promoting a healthy diet, especially increased consumption of fruit and vegetables, to appropriate media campaigns promoting a healthy diet and to making people aware of the risks associated with excessive exposure of the skin to ultraviolet radiation, targeted at young people.11. Support for exchanges of experience under the integrated health education programmes with the aim of improving initial and continuing training for teachers and project supervisors in the field of cancer prevention, taking account of the experience gained in the framework of programmes such as Erasmus and the supporting actions of the Commission in the education field.12. Support for the production and dissemination of Community teaching materials relating to cancer prevention, particularly those tested in the pilot networks, and for the evaluation of the impact of such materials.13. Implementation of studies and dissemination of their conclusions, making it possible to improve the level of knowledge of the perceptions of young people with regard to cancer, tobacco, diet and the risks associated with excessive exposure of the skin to ultraviolet radiation. Carrying out analyses with the aim of increasing the effectiveness of preventive programmes among children and young people.C. EARLY DETECTION AND SCREENING Objective To help improve and increase the possibilities of early detection, in particular through the development and dissemination of effective screening programmes and appropriate practices.Actions 14. Support for the introduction and evaluation of European pilot project networks in the field of mass screening for breast and cervical cancer, on the basis of recommendations established at European level with regard to ensuring the quality of screening, and support for the organization of meetings to examine the feasibility of extending pilot projects to national and regional levels.15. Support for the preparation and dissemination at European level of a common terminology and classification in order to improve the quality of anatomical and cytopathological interpretation, particularly of suspect growths in the breast and uterus, in particular for anatomists and cytopathologists in the Community.16. Support for European feasibility studies on mass screening for other cancers (of the ovary, prostate, skin, colon/rectum and mouth), taking particular account of the medical, psychological, social and economic aspects.D. TRAINING AND QUALITY CONTROL Objective To help improve cancer-related training for healthcare workers, including training in paediatric oncology, and quality control methods.Actions 17. Further implementation of the Commission Recommendation of 8 November 1989 concerning the training of health personnel in the matter of cancer; assistance with the introduction of periodic assessment of the impact of the European pilot networks on initial and continuing training in the matter of cancer for the medical, nursing and dentistry professions, in particular for health personnel working in paediatric oncology.18. Support for the mobility of the health professions (particularly trainers), in order to improve theoretical and practical knowledge of cancer (in particular primary prevention, early diagnosis, mass screening, particularly for cervical and breast cancer, and quality assurance), between those specialized centres in Member States offering training of a high quality, where such mobility is not ensured under existing Community programmes such as Comett II or Force.19. Support for exchanges of experience and the drawing up and dissemination of conference recommendations for a consensus on good practice in the field of combating cancer and of recommendations by groups of experts, in order to speed up the dissemination and implementation of the results of controlled studies.20. Preparation of teaching materials of European interest, aimed at improving training for healthcare workers in the matter of cancer, particularly through the use of interactive computer programmes; assessment of the impact of those materials in the pilot networks. In particular, support for the development, implementation and evaluation of prevention modules intended for the health professions, and of models to assist in diagnosis and in making decisions on measures to prevent the development of the disease and risks of relapse.21. Promotion of initiatives and support for European studies and dissemination of their conclusions, particularly in the context of European-level meetings and exchanges of experience, in order to gain a better understanding of the quality control methods for measures aimed at correct early detection of the disease and prevention of its development, risks of relapse and associated syndromes and improving the effectiveness of those methods, taking into account the psychological and social aspects, in particular the quality of life of patients, including palliative methods.22. Support for pilot projects in the area of quality assurance, including dissemination and evaluation of the results, with particular reference to practices connected with checks on radiotherapy installations and the training of health personnel.